DETAILED ACTION
	This Office action is responsive to communication received 03/12/2021 – Election.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/25/2019.  These drawings are acceptable.
Response to Election/Restrictions
Applicant's election with traverse of “Species 1” in the reply filed on 03/12/2021 is acknowledged.  This has been interpreted as meaning an election of Group I, as a restriction requirement was previously set forth, as opposed to an election of species requirement.  The traversal is on the ground(s) that “[t]he groups are related as process of making and products made. Both involve golf putter heads. The search strategy or queries will be similar.” (i.e., scanned page 2 of the 03/12/2021 REMARKS).  This is not found persuasive.  The method claims 16-20 do not present as a “process of making”.  Even in arguendo if one were to consider that claims 16-20 are directed to a process of making, these claims do not recite any steps that would enable the skilled artisan to make the product set forth in claims 1-15.  The claimed method of claims 16-20 does not set forth specific steps for making a golf putter head set forth in independent claim 1, which includes a flat for the sole pillar, wherein the flat rests on the ground and has a length measured in the heel to toe direction of at least 0.75 inch and a width between 0.5 inch and 2.0 inches measured orthogonally to the heel to toe direction and does not include steps for making a strike face edge that is horizontal to the ground when the sole pillar is resting on the ground in the golf putter head of independent claim 1. In addition, the claimed method steps of claims 16-20 cannot be used for making a golf putter head as specifically set forth in independent claim 10, which includes an approximately vertical strike face, first and second surfaces being horizontal and generally orthogonal to the strike face, one or more of the following reasons apply: The inventions have acquired a separate status in the art due to their recognized divergent subject matter.  The inventions require a different field of search and require employing different search strategies or search queries.  Consider in general, for example, that claims directed to an alignment feature on the crown of a golf club, as compared to a feature related to the striking face of a golf club, as further compared to features directed to either the weighting characteristics or even the specific sole attributes of a golf club would present differences in terms of how (i.e., which search strategies or search terms to use) and where (i.e., which class/subs to examine) to conduct a search.  Here, the applicant’s assertion that “[t]he search strategy or queries will be similar” is not supported by any facts in the record.  The requirement is still deemed proper and is therefore made FINAL.
Specification
Applicant is asked to clarify the submission of a clean copy and marked-up copy of the substitute specification, received 06/25/2020, in response to a Notice to File Corrected Application Papers.  Currently, the version of the substitute specification labeled “Marked-up Copy” does not contain any underlining or bracketing (see the upper half of the illustration, herein below). For example, scanned page 1 clearly is labeled “Marked-up Copy” and its corresponding scanned page 12 shows no underlining for the additional language presented in the LIST OF FIGURES and related to FIGS. 18-21.  On the other hand, note scanned page 1 of the “Clean Copy” and its corresponding scanned page 12, which includes underlining to account for the addition of language in the LIST OF FIGURES for FIGS. 18-21 (see the lower half of the 

    PNG
    media_image1.png
    414
    580
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    428
    607
    media_image2.png
    Greyscale

*************************************************************************************************************

    PNG
    media_image3.png
    448
    615
    media_image3.png
    Greyscale
		
    PNG
    media_image4.png
    383
    598
    media_image4.png
    Greyscale

Status of Claims
	Claims 1-20 remain pending.
Claims 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 03/12/2021.
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 1, “putter” is currently presented in bold and italics and should simply be changed to plain text. In line 3, “the bottom” lacks proper antecedent basis. In line 4, “in such a way” renders the scope of the claim unclear.  There are likely a plethora of ways to shape the sole pillar so that no ball contact is made, yet there is no way to determine from the claim language what way(s) is to be included within the scope of the claim.  Where is the sole pillar located with respect to the strike face so that the sole pillar does not contact the golf ball?  There is really no structure that relates the dimensions of the golf ball to the size of either the strike face or the sole pillar.  In other words, what structure is responsible for preventing the golf ball from contacting the sole pillar?  Consider that the sole pillar may contact the golf ball, depending on what the dimensions of the golf ball are, during a follow-through swing simply by the fact that the golfer’s swing may be inaccurate and the flat bottom surface of the sole pillar could likely touch the golf ball.  Consider that if the claimed sole pillar is arranged such that the sole pillar face is recessed to a predetermined distance sufficient enough to prevent the golf ball from contacting the sole pillar face when at least a portion of the flat bottom surface of the sole pillar is substantially in contact with a ground surface during a golf swing, there might exist structure that prevents the golf ball from contacting the sole pillar, so long as the diameter of the golf ball is greater than the height of the sole pillar.  
In line 6, “the ground” (both occurrences) lacks proper antecedent basis.  Why not say --a ground surface-- for the first occurrence and leave the second occurrence as --the ground--.  In lines 7 and 8, here again “the ground” lacks proper antecedent basis.  Still further in line 7, it is suggested that “0.125” to 0.75”“ read --0.125 inch to 0.75 inch-- for uniformly presenting the units of measurements throughout the claim set.  In line 8-9, “the heel to toe direction” lacks 
As to claim 2, line 1, “putter” is currently presented in bold and italics and should simply be changed to plain text. In line 2, “the” (first occurrence) should be deleted.
As to claim 3, line 1, “putter” is currently presented in bold and italics and should simply be changed to plain text.  In line 3, “the leading edge” lacks proper antecedent basis. Also in line 3, is “the strike edge” referring to the strike face edge in claim 1?  Having the leading edge also being referred to as a strike edge or strike face edge is also confusing.  In line 4, “the cant edge” lacks proper antecedent basis. 
As to claim 4, line 1, “putter” is currently presented in bold and italics and should simply be changed to plain text. In line 2, “where” should read --wherein--.  In line 4, it is suggested that “0.0005” and 0.62” in width” instead read --0.0005 inch and 0.062 inch in width-- for uniformly presenting the units of measurements throughout the claim set.  
As to claim 5, line 1, “putter” is currently presented in bold and italics and should simply be changed to plain text.
As to claim 6, “the bottom” lacks proper antecedent basis.  Note, claim 1 recites the bottom (of the strike face), yet no bottom of the sole pillar has been previously set forth.  In line 2, “0.75 and 2.5 inches” should read --0.75 inch and 2.5 inches-- for consistency in setting forth the dimensions. 
As to claim 7, line 3, “the distance” lacks proper antecedent basis.  Why not say --a distance--? Also, “the direction” lacks proper antecedent basis. Why not say --a direction--. In line 4, --pair of-- should precede “surfaces”. In lines 6 and 7, the applicant appears to be referring to the same element via different terminology, thereby adding confusion to the claim.  Is the “two visible lines” of claim 6 referring to the both visible lines of line 5?  Is the “pair of both visible lines of line 5?  In line 7, “the golfer” lacks proper antecedent basis.  In lines 7-8, “a preferred location” is vague. In line 9, again, “that preferred location” is vague. Also, in line 9, is “the two lines” supposed to be the same as both visible lines or the two visible lines or the pair of visible lines?  Applicant is required to maintain consistency in referring to the same element(s) throughout the claim set.  In lines 10-11, “the different vantage points” lacks proper antecedent basis.  
As to claim 8, line 2, “the” (first occurrence) should be deleted.  In line 3, “the position” lacks proper antecedent basis. In lines 3-4, “the diameter” lacks proper antecedent basis. In line 6, “where” should read --wherein--.  Also in line 6, the third line is again being referenced as the visible line, which adds confusion to the claim.  The element(s) should be referred to consistently.  Either the third line is intended to be a different line or, if that is not the case, then simply refer to the visible line.  Furthermore in line 6, is “the first surface” referring to the first upper surface? 
As to claim 9, the claim refers to claim 8 (in line 1) and to claim 7 (in line 3) and it is thus not clear at all what claim 9 is referring to.  In line 1, what is “the two lines” referring to?  Again, it is confusing to now refer to the two lines, when it seems that the same lines have been previously referred to as any of both visible lines or the two visible lines or the pair of visible lines.  In line 2, “adepression” should read --a depression--. In line 4, “the center” lacks proper antecedent basis.  In line 4-5, the third line is again being referenced as the visible line, which adds confusion to the claim.  
As to claim 10, line 2, “the bottom edge” (of the strike face) lacks proper antecedent basis.  In line 4, with respect to what reference plane or element is the second lower surface “recessed”?
As to claim 11, in lines 3-4, is the sole pillar (i.e., the lower portion of the putter head) located beneath both the strike face and the upper portion of the golf putter head?  If the sole pillar is only located beneath the strike face, then what is the significance of the “and upper 
As to claim 12, line 1, “where” should read --wherein--. In line 2, “the bottom” (of the sole pillar) lacks proper antecedent basis. 
As to claim 13, line 1, “the flat” lacks proper antecedent basis.  Should this phrase instead read --the flat surface--?  In line 2, “the heel to the toe” lacks proper antecedent basis.  Neither a heel nor a toe has been previously set forth. Also in line 2, “said flat” lacks proper antecedent basis.  Should this phrase instead read --said flat surface--?  In line 3, “0.75 and 2.5 inches” should read --0.75 inch and 2.5 inches-- for consistency in setting forth the dimensions. 
As to claim 14, line 1, “the height” lacks proper antecedent basis.  In line 2, “inches” (both occurrences) should read --inch--, since the recited dimensions are less than 1 inch. 
As to claim 15, “the width” lacks proper antecedent basis.  In line 2, “inches” (first 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

For simplicity in following the rejections based about multiple prior art references, the claims have been grouped such that the collective rejections under §102 and §103 that apply to a grouping of claims appear in separate sections according to the primary reference applied and further include the rejections using supporting secondary references: 

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over White (USPN 3,333,854).
As to claims 1 and 6, White shows a golf putter head (12) comprising a heel and a toe, comprising: an upper portion, comprising a strike face (14), said strike face (14) being configured to strike a golf ball (FIG. 4), said strike face (14) comprising a strike face edge (14’) located on the bottom of the strike face; a sole pillar (16) located below the upper portion, said sole pillar shaped in such a way as to not contact the golf ball while the strike face strikes the golf ball (i.e., using the golf putter in White in the usual and customary manner to strike a golf ball will cause the golf ball to be struck by the strike face edge 14’ and not the lower sole pillar 16); wherein the strike face edge (14’) is horizontal to a ground plane when the sole pillar is resting on the ground and the sole pillar has a height above the ground and the sole pillar comprises a flat that rests on the ground and which has a length measured in the heel to toe 
White differs from the claimed invention in that the claimed height of the sole pillar ranges from 0.125 inch to 0.75 inch along with the length of the sole pillar in a heel-to-toe direction being at least 0.75 inch, and a width of the sole pillar being between 0.5 inch and 2 inches measured orthogonally to the heel to toe direction, as recited in claim 1, along with the length of the sole pillar being between 0.75 inch and 2.5 inches, as recited in claim 6, are not explicitly disclosed.  Although explicit values for height, length and width of the sole pillar not detailed, such values merely detail a change in the size/proportion of the claimed club head over the White patent. Changes in size/proportion are generally deemed to be obvious design variations for the skilled artisan. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentabiy distinguish over the prior art.); In re Rinehart, 531 F,2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, it such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053. 1S9 USPQ at 148.). In Gardner v. TEG Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 489 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claim 2, the sole pillar comprises a sole pillar face, wherein the both the strike face and the sole pillar face are approximately vertical, and wherein the sole pillar face is recessed with respect to the strike face.
As to claim 3, the strike face is at an angle ranging between 0 and 10 degrees with respect to a vertical plane such that when the club is swung, the leading edge of the club (i.e., the strike face cants away from the cant edge at up to 10 degrees – there is no other specific structure that is required in the claim for the action of cants away from the cant edge). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over White (USPN 3,333,854) in view of Farkas (USPN 8,062,148). Here, White does not show a strike face edge that is a bevel, a chamfer, a rounded edge or a bull nose (claim 4). Farkas shows it to be old in the art to provide a strike face with a rounded edge to help a golfer properly strike the golf ball at a location that helps to give a little lift to the ball and imparts optimal roll and spin (see col. 7, lines 4-14; col. 6, lines 40-48; and col. 9, lines 3-7 in Farkas). In view of the patent to Farkas, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in White by providing the strike face edge of the strike face with a slight rounded configuration, the motivation being to impart a small lift and have better control over the movement of the golf ball across the turf at impact.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over White (USPN 3,333,854) in view of Johnson (US PUBS 2007/0010349) or MA (USPN 5,348,301). Although White is silent with respect to a textured strike face or sole pillar, the use of texturing (i.e., grooves) on a strike face to impart desirable spin to a golf ball is known in the golf club head art. For example, see grooves (7) along with FIGS. 3, 4A and col. 2, lines 59-64 in Ma. See the texturing on the strike surface in the embodiments depicted in FIGS. 37-43; paragraphs [0148] through [0154] in Johnson. In view of the above reasoning and the teachings in either Ma or Johnson, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the White device by including grooves on the strike face to alter the ball-striking characteristics of the face and to impart an amount of spin to a struck golf ball. 
*************************************************************************************************
Claims 10-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kaise (USPN 6,062,986). 
As to claim 10, see annotated FIG. 2, below and also FIGS. 2, 7 and 9.  Kaise shows a golf putter head (1) comprising: an upper portion comprising an approximately vertical strike face and along the bottom edge of the strike face, a strike edge; a first surface, generally horizontal and generally orthogonal to the strike face, a second lower recessed surface parallel to the first surface and also generally horizontal and generally orthogonal to the strike face, a first line (4) in FIGS. 8 and 9 on the first surface orthogonal to the strike edge, a second line (8) in FIGS. 8 and 9 on the second surface also orthogonal to the strike edge. 
    PNG
    media_image6.png
    487
    1235
    media_image6.png
    Greyscale

As to claim 11, again, see annotated FIG. 2, above and also FIGS. 2, 7 and 9.  Kaise shows a sole pillar connected to the upper portion of the putter head, the sole pillar comprising a lower portion of the putter head located beneath the strike face and upper portion of the golf putter head, the sole pillar recessed behind the strike face such that during a golf ball strike the sole pillar never contacts the golf ball (i.e., if the golf putter is swung in the usual and customary manner, the sole pillar identified in Kaise will not contact the golf ball) and wherein the recess to the sole pillar face from the strike face forms a strike face edge at the bottom of the strike face.
As to claim 12, the sole pillar comprises a flat surface located on the bottom of the sole pillar.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaise (USPN 6,062,986).  The patent to Kaise lacks an explicit disclosure of a length measured in the direction from the heel to the toe of the golf putter head between 0.75 inch and 2.50 inches (claim 13); a height of the sole pillar is between 0.125 inch and 0.75 inch (claim 14); and a width of the sole pillar between 0.25 inch and 2.0 inches (claim 15).  Although explicit values for height, length and width of the sole pillar not detailed, such values merely detail a change in the size/proportion of the claimed club head over the Kaise patent. Changes in size/proportion are generally deemed to be obvious design variations for the skilled artisan. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentabiy distinguish over the prior art.); In re Rinehart, 531 F,2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, it such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053. 1S9 USPQ at 148.). In Gardner v. TEG Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 489 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
****************************************************************************************************
Claims 1, 3, 6, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (USPN 4,867,457).  
As to claim 1, Lowe shows a golf putter head (10) comprising: an upper portion (i.e., the portion of Lowe that includes lines 30) comprising a strike face (12); the strike face (12) being configured to strike a golf ball; the strike face (12) comprising a strike face edge (16); a sole 
The patent to Lowe lacks an explicit disclosure of length of the sole pillar in a heel-to-toe direction being at least 0.75 inch, and a width of the sole pillar being between 0.5 inch and 2 inches measured orthogonally to the heel to toe direction, as recited in claim 1, along with the length of the sole pillar being between 0.75 inch and 2.5 inches, as recited in claim 6.  Lowe further lacks a length measured in the direction from the heel to the toe of the golf putter head between 0.75 inch and 2.50 inches (claim 13) and a width of the sole pillar between 0.25 inch and 2.0 inches (claim 15).  Although explicit values for height, length and width of the sole pillar not detailed, such values merely detail a change in the size/proportion of the claimed club head over the Lowe patent. Changes in size/proportion are generally deemed to be obvious design variations for the skilled artisan. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentabiy distinguish over the prior art.); In re Rinehart, 531 F,2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, it such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053. 1S9 USPQ at 148.). In Gardner v. TEG Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 489 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed 
As to claim 3, the strike face (12) is at an angle of 0 degrees with respect to a vertical plane (i.e., FIG. 3) such that when the club is swung, the leading edge of the club (i.e., the strike edge 16) and the strike face (12) cants away from the cant edge at up to 10 degrees (i.e., the loft angle in Lowe meets the 0 degree limitation and thus meets the limitation of the strike face cants away from the cant edge at up to 10 degrees – there is no other specific structure that is required in the claim for the action of cants away from the cant edge). 
As to claim 14, the sole pillar has a height of 7/16 inch (0.4375 inch), which meets the claimed height limitation of 0.125 inch to 0.75 inch (i.e., col. 4, lines 18-20). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe (USPN 4,867,457) in view of Farkas (USPN 8,062,148). Here, Lowe does not show a strike face edge that is a bevel, a chamfer, a rounded edge or a bull nose (claim 4). Farkas shows it to be old in the art to provide a strike face with a rounded edge to help a golfer properly strike the golf ball at a location that helps to give a little lift to the ball and imparts optimal roll and spin (see col. 7, lines 4-14; col. 6, lines 40-48; and col. 9, lines 3-7 in Farkas). In view of the patent to Farkas, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Lowe by providing the strike face edge (16) of the strike face (12) with a slight rounded configuration, the motivation being to impart a small lift and have better control over the movement of the golf ball across the turf at impact.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe (USPN 4,867,457) in view of Johnson (US PUBS 2007/0010349) or MA (USPN 5,348,301). Although White is silent with respect to a textured strike face or sole pillar, the use of texturing (i.e., grooves) on a strike face to impart desirable spin to a golf ball is known in the golf club head art. For example, see grooves (7) along with FIGS. 3, 4A and col. 2, lines 59-64 in Ma. See the texturing on the strike surface in the embodiments depicted in FIGS. 37-43; paragraphs . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe (4,867,457) in view of Ashcraft (USPN 6,261,190).  Here, Lowe shows a first visible line (30) on an upper surface and another visible line (32) on a bottom surface, but does not explicitly disclose that the two lines (30, 32) appear as one line when aligned properly and do not appear as a single line during misalignment.  Ashcraft shows it to be old in the golf putter head art to provide indicia on two distinct, vertically-spaced surfaces such that, when properly aligned, an image reflecting parts of each indicia appear to from a single figure or mark (i.e., col. 3, lines 20-55).  In view of the patent to Ashcraft, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Lowe by arranging at least one of the pair of lines (30, 32) so that proper positioning of the putter head at address will provide for an upper line (30), such as the middle line, to coincide with the respective middle line (32) on the lower surface so that a single line appears visible to a golfer when the putter head is viewed from above.  Such an arrangement in Lowe would have provided a means to more accurately place the putter head in an address position to better align the golf ball with its intended target. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (4,867,457) in view of Ashcraft (USPN 6,261,190) and further in view of Bittner (US PUBS 2010/0304879).  
As to claim 8, Lowe in view of Ashcraft has been discussed, above.  Lowe clearly shows three lines (30) on an upper surface.  However, Lowe, as modified by Ashcraft, lacks a specific disclosure of three lines arranged so that two of the three lines are separated by a distance 
As to claim 9, the “machining” operation claimed appears to be a limitation of the process of making or forming the lines in the upper surface and has no limiting effect in this structure claim.  Note that lines (30) in Lowe are provided as grooves (i.e., col. 2, lines 55-57). Nevertheless, the skilled artisan, before the effective filing date of the claimed invention and even considering the claimed “machining” step, would have found it to be an obvious matter of design choice to form the grooves using a suitable cutting, grinding or machining process.  In this case, if the Lowe club head were to have been made of metal material, it is clear that one of these cutting, grinding or machining processes would have been available with which to form the grooves in the upper surface.  Here, note that the prior art to Ashcraft obviates the use of a machining operation to provide the indicia on the respective upper and lower surfaces of the putter head (i.e., col. 3, lines 11-12).  
Claims 10-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lowe (USPN 4,867,457).  
As to claim 10, Lowe shows a golf putter head (10) comprising: an upper portion comprising an approximately vertical strike face (12) and along the bottom edge of the strike face, a strike edge (16); a first surface, generally horizontal and generally orthogonal to the 
As to claim 11, Lowe shows a sole pillar connected to the upper portion of the putter head, the sole pillar comprising a lower portion of the putter head located beneath the strike face and upper portion of the golf putter head (i.e., the sole pillar may be considered to include the base of the opening 28, wherein the base represents the base of the cutout 26), the sole pillar recessed behind the strike face such that during a golf ball strike the sole pillar never contacts the golf ball (i.e., with reference to FIG. 3, one can see that the rear portion of the club head that includes both the cutout 26 and the base of the opening 28 is positioned rearwardly of the face plane; face 24 of the sole pillar is thus considered to be recessed).  Here, if the golf putter is swung in the usual and customary manner, the sole pillar identified in Lowe will not contact the golf ball.  The recess to the sole pillar face from the strike face forms a strike face edge at the bottom of the strike face (i.e., again, edge 16 forms a strike face edge at the bottom of the strike face). 
As to claim 12, the sole pillar comprises a flat surface located on the bottom of the sole pillar (i.e., the base of the opening 28 shown in FIG. 2 is a flat surface, as further shown in the cross-section in FIG. 5).

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 8 in Fioretti;

Figs. 1A, 2A and 2B in Wolf;
Fig. 7 in Loconte;
Figs. 5A-6D in Ashcraft;
Figs. 1 and 6-10 in DiMartino;
Figs. 2 and 5 in Hoburg;
Fig. 1 in Bittner;
Fig. 3 in Haney;
Fig. 15 in Kim;
Fig. 1 in Stellander;
Fig. 1 in Pohoski;
Fig. 3 in Perkins;
Fig. 4 in Okumoto;
Fig. 1 in Garcia;
FIG. 1 in Antonious;
FIG. 5 in Jacob.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711